Mr. Justice Gailor
delivered the opinion of the Court.
This is a suit under the Tennessee Workmen’s Compensation Act and its amendments. Code, Section 6851 et seq. While regularly employed by the defendant Greeneville Cabinet Company, the petitioner, Walter Clark Ramsey, caused a right inguinal hernia by lifting a radio cabinet, and after the injury which occurred on March 21, 1950, he continued in his regular employment with the cabinet company until April 18, 1950, when he entered a hospital and was operated on for the correction of the hernia. On May 5, 19501, he returned to work for the defendant as a supervisor at a wage equal to, or greater than the wage he had earned from the defendant *412prior to the accident and disability. The defendant recognized the claim and paid benefits for the hospitalization and surgical operation, as well as for the period of temporary total disability from April 18, 1950, to May 5, 1950.
On May 5, 1950, petitioner suffered a recurrence of the hernia, was offered a second operation, but refused further compensation. He thereupon filed this petition in the Circuit Court, seeking compensation for total permanent disability, “or in the alternative, petitioner have judgment for the sums due him according to the degree of his disability. ’ ’ The defendants answered and defended on two grounds: (1) That they were not liable for further compensation because petitioner had refused the second operation; and (2) that after the first operation, petitioner returned to work for the defendant Cabinet Company, in his regular job at his usual wage. On these pleadings, proof was taken and the case heard. In summary, the Trial Judge held that on the evidence, the petitioner had suffered a 50% disability, and that in view of the danger to petitioner, and the uncertainty of the result of the second operation, it would be unreasonable to require petitioner to submit. It was accordingly adjudged that the petitioner, for permanent partial disability, recover of the defendant the sum of $18.32 per week for 300 weeks.
From this judgment, both parties have perfected appeals. The petitioner has filed .a motion that we reverse and remand the case because after the rendition of the foregoing judgment, he was discharged by the Cabinet Company, and has since been unable to secure employment from others. The defendants have filed a reply in which it is denied that the discharge of petitioner was on account of his physical disability or this accident.
*413Events occurring after the rendition of the judgment from which the appeal is taken are beyond the scope of our legitimate review, since our jurisdiction is appellate only, Rule 14, 185 Tenn. 866. For reasons that we shall presently consider, the Trial Judge rejected defendants ’ insistence that compensation should be denied because of petitioner’s employment after the accident. The question whether petitioner is or is not employed, is wholly irrelevant and does not affect the validity of the judgment below, and in view of our disposition of the case, the motion is denied.
The assignments of error of the defendant present two propositions, namely: (1) That the petition should have been dismissed because the petitioner was not entitled to any compensation since he was earning, after the injury, as much or more than he had earned prior to the injury; (2) That compensation should be denied petitioner because he had refused to submit to the second operation which would “in all likelihood” remove the disability caused by the recurrence of the hernia. The assignments of error of the petitioner raise the single question that the Trial Judge erred in not holding the petitioner was permanently and totally disabled, and in not awarding petitioner compensation as for a disability of 100%.
As to defendants’ first proposition, the language of the statute, subsection (c) of Section 6878, which is admitted to be applicable to the petitioner’s compensation, provides that his compensation shall be fixed at 60% of the difference between his wage at the time of the injury, and the wage “he is able to earn in his partially disabled condition, subject to a maximum of twenty-five dollars per week.” Defendants insist that since the evidence is undisputed, that the petitioner “is earning” as much after, as before the injury, that this *414evidence is conclusive of the fact that petitioner is not entitled to compensation. Such is not the yardstick laid down by the statute. We must conclude that if the Legislature had intended to have the phrase “is able to earn” construed as “is earning,” that it would have said so. The question is whether, in the open labor market, in his disabled condition, the employee, after the injury, is able to earn in spite of his disability, as much as he was able to earn before the injury. We approve the following statement of the Trial Judge in this connection:
“The evidence shows that the petitioner is not as able to work now as he was before the injury. Dr. Coolidge says he is totally disabled from positions requiring much, if any, physical exertion. It is not what he is earning, but what he is able to earn generally. In his present condition he is not a merchantable product. He is not as able to earn the income now that he was before the injury and operation. Some particular employer might have some reason to employ him, but he is not in his present condition fit for the general employment market. He is an odd lot and not fit for general employment.”
At the time of the hearing the petitioner was 41 years of age, and by education and training, fit only for manual labor. In fixing the amount of his disability for that employment at 50%, the Trial Judge accepted the exact testimony of two of the doctors. So the judgment was amply supported by material evidence. This disposes of defendants ’ first proposition, supra, and it also disposes of petitioner’s proposition that he was entitled to compensation for permanent total disability at 100%.
Finally, we consider the proposition that petitioner should be denied compensation because he refused to submit himself to the second operation. The statute *415makes no provision for a second operation, and this exact situation is not covered by any .authorities cited by the defendants. There was no absolute guaranty by any of the doctors that a second operation would certainly remove the disability and prevent a recurrence of the hernia. The defendants recognized this in the use of the phrase “in all likelihood,” supra. We agree with the Trial Judge in the following:
“The evidence does show that petitioner submitted to an operation for this injury and that it was not successful, and there is no proof that the failure of this operation to correct the hernia was due to the way the operation was performed by the doctor which defendants furnished petitioner for this purpose.
“And while the petitioner may be right in his position that the act does not provide for a second operation for the same injury and the same hernia, and I am inclined to this view and so hold.
“I also find that since this petitioner has submitted to an operation and that it was unsuccessful and there is no showing that this was due to any fault on the part of the doctor performing the operation, that it would be unreasonable and unsafe to require him to submit to another operation for the same hernia.
“If an employee under Workmen’s Compensation can be required to undergo a second operation, he can be required to undergo a third, fourth, fifth, or any number of operations until it becomes unreasonable.
“In this case I find that a second operation for the petitioner would be unreasonable for the reasons already stated in these findings. ”
Since the applicable statute, Code, Section 6892a, makes no provision for a second operation, we think the question falls within the sound discretion of *416the Trial Judge to determine whether, under all the facts and circumstances of the particular case, to require a second operation, was or was not reasonable. There being-evidence in the present case to support the conclusion of of the Trial Judge that here the requirement would be unreasonable, we will not disturb his judgment in that regard.
All assignments of error are overruled and the parties will divide the costs.